THE THIRTEENTH COURT OF APPEALS

                                          13-13-00645-CV


                                       Serge Dasque
                                              v.
                                    Fabiola Aidee Dasque


                                    On Appeal from the
                    County Court at Law No 2 of Hidalgo County, Texas
                              Trial Cause No. F-1947-12-2


                                           JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case. The Court orders the

judgment vacated and the case is DISMISSED. No costs are assessed as appellant filed

an affidavit of inability to pay costs.

       We further order this decision certified below for observance.



December 10, 2015